 INDIANA GEAR WORKS397sentativewhere a validrepresentationelection, which we did notwin, has beenconducted by the National Labor RelationsBoard amongthe employees ofStoltzeLand & Lumber Company withinthe preceding12 months.LUMBER AND SAWMILLWORKERSLOCAL UNION No. 2797,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutivedays from the date ofposting,and must notbe altered,defaced, or coveredby any othermaterial.Ifmembers have any question concerning this notice or compliance with its provi-sions, they may communicatedirectly with the Board'sRegionalOffice, 327 LoganBuilding, 500UnionStreet, Seattle,Washington,Telephone No. 682-4553.Indiana Gear Works, a Division of the Buehler CorporationandJerry W. Packard.Case No. 25-CA-2080.December 28, 1965DECISION AND ORDEROn August 9, 1965, Trial Examiner Phil Saunders issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.The Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and finds merit in the exceptions.Accordingly, the Boardadopts the findings, conclusions, and recommendations of the TrialExaminer only to the extent consistent with this Decision and Order.The complaint alleges that employee Jerry W. Packard was dis-charged on November 14, 1964, for engaging in protected concertedactivity.Briefly, the facts show that on or about November 9, 1964, theRespondent announced to its employees its annual wage package. Thispackage provided for wage increases of 2 cents to 16.4 cents per hour.Subsequently, the employees of the Respondent's gear department,whose 2-cent-per-hour increase was much smaller than they hadexpected, expressed their displeasure during a number of meetings with156 NLRB No. 40. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors and management officials.Packard was present at thesegroup discussions and announced his own displeasure with theincrease.'These discussions brought about no changes in the Com-pany's wage package.While working on the night shift on Novem-ber 13, 1964, Parkard taped a number of cartoons to a lamp shadesuspended over the workbench in the gear department.This was notan uncommon form of communication among the employees.2 Thesecartoons had been cut out of newspapers and taped to yellow sheets ofpaper on which employees had written comments concerning theirdissatisfaction with the wage increase.The cartoons contained suchexpressions as, "And we love you too" and "My God John," expressionswhich can only have been mocking emulations of Respondent's Presi-dent Buehler's typical forms of addressing the employees.While theevidence shows that Packard was perhaps the leading spirit in thepreparation and posting of the cartoons, the evidence also establishesthat the cartoons did not represent a single individual's effort, thatPackard was not the only employee so engaged, that a number ofemployees in the gear department suggested captions for the cartoonsand offered Packard other newspaper pictures with captions, and thatother employees hung similar cartoons on the lampshade 3On the morning of November 14, General Superintendent Kinneyin the course of a routine check of the various departments saw thecartoons and subsequently removed them and took them to the officeof Personnel Director Glassmeyer.There followed a series of con-ferences among a number of supervisors and other management per-sonnel and after a resort to samples of Packard's handwriting it wasthe consensus that Packard was responsible for "a majority" of thecartoons .4The supervisors along with the other management per-'During a meeting with Supervisor Heiliger,Packard told Heiliger that he (Packard)would forego the raise if the Company needed the money so badly that 2 cents an hourwas all that it could afford2 On inspection of the record,it isclear thatthere was a practice in the Respondent'splant to use cartoons placed on bulletin boards and lampshades to advise all employeesabout such things as bowling averages and golf scores.Furthermore, employeeSprechertestified that on the night in question,he placeda newspaper clipping concerning a vaca-tion planat Eli Lilly Co. on the bulletinboard.There is no doubtthat the Respondentwas awareof this practice.3 EmployeeRichard Vanderpooltestifiedthat he puttwo cartoons to which he hadadded captions on the lampshade.Contraryto the Trial Examiner's finding that there wasno evidence showing thatPackard had adoptedsuggestions of other employees,employeeJames Rasor testified that he had somewhat changed a newspaper cartoon and given ittoPackard,and this cartoon essentially in the form given to Packard was hung byPackard from the lampshade.A It is clearfrom aninspection of the cartoons themselvesthat theywere not allprepared by the same person.Packard's cartoons were made by neatly trimming news-paper clippings and taping them on yellow paper with the captions neatly lettered on theyellow paper.Cartoons prepared by employee Vanderpool are clippings apparently tornfrom a newspaper with the captions printed on the cartoons themselves.The cartoongiven to Packard by employee Rasor was just an elaboration on an existing cartoonobtained from either a newspaper or a magazine rather than like one of Packard's originalworks. INDIANA GEAR WORKS399sonnel then reviewed certain past incidents in which Packard wasinvolved 5 and concluded that the "total" of Packard's conduct con-stituted good cause for his discharge.When Packard came to workthat evening, he was called to a meeting attended by SuperintendentsMorgan and Kinney, Assistant Personnel Director Hurst, and JoeJones, night-shift chairman of the employees' shop committee.Assert-ing that Packard could have used more acceptable channels for voicinga complaint, Morgan showed the cartoons to Packard and askedPackard if he was responsible for them. Packard admitted that hewas, but added that he was not the only one involved.He refused,when asked by Jones, to reveal the identity of the other employees.He was then asked by Morgan if he understood the wage increase andwhat it would mean to him, and he was then given his terminationnotice.Upon the foregoing facts, the Trial Examiner found that theRespondent did not violate Section 8 (a) (1) of the Act by dischargingPackard.He was of the opinion that there was insufficient evidenceto show that Packard's actions were concerted within the meaning ofthe Act, or if concerted that the Respondent knew of its concertednature at the time of the discharge. In any case, however, the TrialExaminer was of the opinion that Packard's activity was of suchflagrant nature, "that it lost the protection of the Act," and concludedthat "in any event and apart from Packard's activity involving thecartoons, the Respondent had good cause to terminate him."We donot agree.In findings that Packard's activity was not concerted, the TrialExaminer was of the opinion that activity to be concerted must havean object of inducing group action by employees to correct a grievance.However that may be, the Trial Examiner has overlooked the factthat Packard's activity was not so much an individual action designedto induce action on the part of other employees, as it was group actionwhose object was to induce the employer to correct a grievance. Itis true that there was no formal agreement among the employees asto the course of action to be pursued as a group, and no one selectedPackard to act as a spokesman. The record shows, however, thatPackard was not the only employee engaged in posting cartoonswhich expressed a dissatisfaction with the 2-cent-an-hour wageincrease and that other employees participated with Packard in pre-paring and posting the cartoons as a demonstration of their concernover a problem affecting all of them.We think it is unrealistic tosay that in such circumstances the particular cartoon posting activityis not to be considered as concerted activity within the meaning of6The previous infractions of company rules listed by the Respondent in Packard'stermination notice included:(1) credit complaints,(2) disobedience,and (3)poor attitudeand conduct toward his job and fellow employees 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act. Certainly, the employees believed they had alegitimate grievance and the legitimacy of their object cannot bequestioned.Indeed, Superintendent Morgan recognized the cartoonsas a complaint against the employer's wage practice, and specificallyasked Packard, during the termination interview, whether "he under-stood the wage increase and what it meant to him."We find that theevidence is sufficient to support a finding that Packard's activityconstituted concerted activity.6We also disagree with the Trial Examiner's finding that Respond-ent had no knowledge of the concerted activity at the time of Packard'sdischarge.?Thus, when Morgan during the termination interviewconfronted Packard with the cartoons, Packard told him that he wasnot the only employee involved.Moreover, Respondent's managementpersonnel were convinced that Packard was responsible for "a major-ity" of the cartoons, and they knew that the cartoons were expressinga dissatisfaction shown by more than one employee.Accordingly, theevidence is clear that before Respondent discharged Packard, itacquired knowledge of the concerted nature of his activities.We do not agree with the Trial Examiner that Packard's activitywas unprotected or that the cartoons were of such an offensive char-acter as to merit Packard's discharge.The criteria applicable to cases such as the instant one is whetherthe employees in the course of concerted activities engaged in suchflagrant, violent, serious, or extreme misconduct as to render themunfit for further service.8 In our opinion, the cartoons were not ofsuch serious character as to disqualify Packard from reinstatement.The greater number of cartoons were clearly inoffensive and at bestestablish only a minor satirical reference to a 2-cent-per-hour wage,increase.Nor do the cartoons that referred to the Respondent's presi-dent by using the name "John" and the phrase "I love you all," furnishany more cogent basis for the discharge.For the record shows thatthe Respondent's president on numerous occasions directed writtencommunications to the employees which he concluded by using thephrase "I love you all" and signing his name as "John" and that avery personal atmosphere prevailed in the plant which was encouragedby the Respondent.These cartoons could not reasonably be con-strued as anything more than an expression of the employees' dis-6Washington Aluminum Company,Inc.,370 U.S.9;Walls Manufacturing Company,Inc.,137 NLRB 1317,enfd 321 F.2d 753,cert denied 375 U S 923,George E. LightBoat Storage,Inc.,153 NLRB 1209; andBonded Armored Carrier,Inc.,147 NLRB 100.7We will assume,without deciding,that an employer'sprior knowledge of his em-ployees'concerted activity is an essential element in support of a finding of an illegaldischarge for such activity.SeeWalls Manufacturing Company, supra8 So cony Mobil Oil Company,Inc.,153 NLRB 1244;National Furniture ManufacturingCompany,Inc.,134 NLRB 834. INDIANA GEAR WORKS401satisfaction by pointing up the disparity between president Buehler'sprofessed love for his employees and the alleged meagerness of thewage increase.The remaining cartoon states, "I'll tell you where you can stickyour 2 cents per hour."At the outset, we note that the Respondentneither singled out this cartoon among all others as being especiallyoffensive nor relied upon it as the crucial basis for its discharge action.Furthermore, as heretofore indicated, the Respondent was informedby Packard that other employees had participated in the preparationof the cartoons and admittedly believed that some of the cartoons wereprepared by other employees.Nevertheless, we have no evidence thatit took any measures to ascertain which employees-Packard or oth-ers-had participated in making this particular cartoon.However,assuming,arguendo,that the cartoon was offensive in character, wedo not approve of vulgarity, but do not consider this to be of such agrievous nature as to make Packard unfit for further service. Suchmode of expression must be viewed in the context in which it occurs.Thus, its use is not at all unusual in work-a-day associations amongindustrial workers.9Factory and foundry employees do not alwaysemploy the language used in polite formal society while at work.10It is also a fact that tempers are aggravated and attitudes hardenin the stress and strain of sensitive situations such as the one involvedherein.Absolute restraint might be more desirable, but cannot beexpected realistically.In view of the foregoing, we find that the nature of the cartoonsdid not deprive Packard of the protection which the Act affords toemployees engaged in concerted activities.11As indicated above, the Trial Examiner found that the Respond-ent had good cause to discharge Packard even apart from his cartoonactivity.In that connection the Trial Examiner had reference tocertain past incidents involving Packard.These incidents concerned(1) a credit inquiry regarding a garnishment proceeding, (2) bringinga radio into the gear department, (3) disobedience while driving onthe parking lot, (4) leaving sarcastic notes for day-shift employees,and (5) not doing his share of the work. A review of the recordshows that most of the incidents mentioned above occurred from 3months to a year before the discharge and that at no time was Packardwarned in writing by the Respondent that such conduct made himvulnerable to discharge even though the Respondent readily concededthat it had a policy to give written warnings for rule infractions that0National Furniture Manufacturing Company, Inc.,supra10 SeeLouisiana Manufacturing Company,152 NLRB 1301, andNebraska Bag Company,etal.,d/b/a Nebraska Bag Processing Company,122 NLRB 654"Cf.Butcher Boy Refrigerator Door Company,127 NLRB 1360, 1370-1372, enfd.- 290F. 2d 22 (C.A. 7), andOneita Swatting Mills, Inc.,153 NLRB 51. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould amount.to cause for discharge.Furthermore, 2 or 3 monthsbefore the discharge, Packard's foreman, Charles McCarthy, toldPackard that his work was satisfactory.While it is true that theabove-mentioned incidents found in Packard's record were the sub-ject matter of the termination notice, it is clear that the terminationconference itself was basically concerned with the cartoons. In lightof this fact, and the admission by Morgan and other managementpersonnel that the cartoons were the reason for the discharge, itsseems obvious to us that the other reasons mentioned for the dischargewere clearly pretextual.Upon consideration of all the matters set forth above and on therecord as a whole, we find that Packard's conduct constituted pro-tected concerted activity, and that the Respondent violated Section8(a) (1) of the Act by discharging Packard for engaging in suchactivity.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices in violation of Section 8(a) (1) of the Act, we shall orderthat it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It has been found thatthe Respondent has discriminated against Jerry W. Packard by dis-charging him in violation of Section 8(a) (1) of the Act.We shalltherefore order the Respondent to offer him immediate and full rein-statement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and to makehim whole for any loss of pay he may have suffered as a result of thisdiscrimination against him by payment to him of a sum of moneyequal to that which he would have earned as wages from the date ofthe discrimination to the date of reinstatement, less his net earningsduring such period, in accordance with the formula prescribed inF.W Woolworth Company,90 NLRB 289, together with interest onsuch sum, such interest to be computed in accordance with the formula-prescribed inIsis Plumbing d Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.IndianaGearWorks, a Division of the Buehler Corporation, isan Employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The evidence adduced herein establishes that Jerry W. Packardwas discharged on November 14, 1964, and that such discharge con-stitutes a violation of Section 8 (a) (1) of the Act.3.The unfair labor practice enumerated above is an unfair laborpractice affecting commerce within the meaning of Section 2(6) and(7) of the Act. INDIANA GEAR WORKSORDER403Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Indiana Gear Works, a Division of The Buehler Cor-poration, Indianapolis, Indiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discharging employees or discriminating in regard to theirhire, tenure of employment, or any term or condition of employment,because they have engaged in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to engage in, or torefrain from engaging in, any or all of the activities specified inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Jerry W. Packard immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges previously enjoyed.(b)Make Jerry W. Packard whole for any loss of pay he may havesuffered by reason of the discrimination against him, in the mannerand in accordance with the methods referred to in the section aboveentitled "The Remedy."(c)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or useful to determine the amount ofbackpay due under the terms of the Order.(e)Post at its plant in Indianapolis, Indiana, copies of the attachednotice marked "Appendix." 12Copies of said notice, to be furnished12 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."217-919-66-vol. 156-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for Region 25, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 25, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify all employees that :WE WILL NOT discharge any of our employees or discriminatein regard to their hire, tenure of employment, or any term orcondition of employment, because they have engaged in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.WE WILL NOT in any like or related manner interfere with,restrain,or coerceemployees in the exercise of their right toengage in,or to refrain from engaging in, any or all of the activ-ities specified in Section 7 of the Act, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment,as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer Jerry W. Packard immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previouslyenjoyed.WE WILL make Jerry W. Packard whole for any loss of payhe may have suffered by reason of the discrimination against him.INDIANA GEAR WORTS, A DIVISION OF THEBuEHLFR CORPOP,AITION,Employer.Dated----------------By-------------------------------------(Representative)(Title) INDIANA GEAR WORKS405NoTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis,Indiana, Telephone No. Melrose 3-8921, if they have any questionconcerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe unfair labor practice charge on which the complaint herein is based was filed onNovember 17, 1964. The complaint was issued on January 29, 1965, against IndianaGear Works, a Division of The Buehler Corporation, herein the Company or theRespondent, alleging violation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended.The Company filed an answer denying thecommissionof any unfair labor practices.The parties were represented by counsel and participatedfully in the hearing before Trial Examiner Phil Saunders.The parties also filedbriefs and they have been duly considered by me in making my findings herein.Upon the entire record, and from my observation and demeanor of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of Indiana.At alltimes material herein, the Respondent has maintained its principal office and place ofbusiness at Indianapolis, Indiana, and is, and has been at all times material herein,engaged at said plant and location in the manufacture, sale, and distribution of gears,gear trains, and related products.During the past year, which is a representativeperiod, the Respondent, in the course and conduct of its business operations, manu-factured, sold, and distributed at said Indianapolis plant, products valued in excessof $50,000, of which products valued in excess of $50,000, were shipped from saidplant directly to States of the United States other than the State of Indiana.The complaint alleges, the answer admits, and I find that the Respondent is anemployer engaged in commerce as defined by the Act.II.THE CHARGING PARTYThe charge in this proceeding was filed by Jerry W. Packard, the alleged discrimi-natee, and there is no labor organization as such involved in the case.'M. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsJerry Packard was discharged by the Company on November 14, 1964.2 Packardwas first hired by the Company in 1962 at an hourly rate of $1.80. In 1964 Packardwas transferred to the gear department as a gear lab inspector, and this was his job"Packard is the only alleged 8(a)(3) involved, and there are no independent 8(a)(1)allegations in the complaint.a All dates are 1964 unless specifically stated otherwise. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the time of the discharge.3Packard worked on the night shift and his regularhours were 5 p.m. to 1.30 a.m. and on many occasions worked 2 hours' overtime.At the time of termination Packard was receiving $2.41 per hour as a result of auto-matic and cost-of-living increases.The testimony relied on in this record shows that on or about November 9, 1964,Respondent President John Buehler announced its annual wage package to theemployees. In essence, this package provided that the less skilled employees wouldget an hourly wage increase of 2 cents an hour while the more highly skilled person-nel would get larger raises .4During the night shift on November 13, Packard cut out various cartoons from anewspaper and affixed them to yellow scratch paper, wrote captions on them, and thenattached these cartoons to the fluorescent light in the gear lab 5According to Pack-ard different employees suggested the captions for his cartoons, but he did not testifythat he used any of these suggested captions.This record also shows that during thesame night shift on November 13, employee Richard Vanderpool also put up twocartoons on the light in the gear lab (General Counsel's Exhibits Nos. 4-A and 4-B),and on the same occasion Gilbert Sprecher placed a clipping about the vacation planof Eli Lily Company on the bulletin board located in front of the gear lab. JamesRasor prepared the caption on one other cartoon (General Counsel's Exhibit No. 3),and this was also affixed to the light in the gear lab.On the morning of November 14, Charles Kinney, day-shift general superintendent,arrived at work about 7 a.m. and started to check the various departments in theplant.When Kinney arrived at the gear lab the cartoons were pointed out to him,and after completing his rounds of the departments Kinney returned to the gear laband took the cartoons to the office of the Respondent's personnel manager, RobertGlassmeyer.Assistant personnel director, Richard Hurst, was then called in, andafter looking at the cartoons Hurst stated, "It sounds like Jerry Packard."Hurstthen brought in Packard's personnel file and Kinney, Glassmeyer, and Hurst thencompared the printing on the yellow scratch sheets on which the cartoons weremounted, with samples of Packard's printing from his personnel file, and concludedthat the captions on the cartoons were in Packard's handwritingKinney then calledNight-Shift Superintendent Jack Morgan and told him that some derogatory andmalicious posters had been left in the gear lab.Morgan went to the plant and alsomade comparisons of the handwriting on the captions with samples in Packard'sfile, and then stated that it appeared to him a majority of the cartoons had beenmade by Packard.At this time the four Respondent's supervisors also discussedcertain past incidents in which Packard had been involved.This record established that a few months earlier Packard had been warned byMorgan about disobeying and swearing at a plant guard while driving his car in theRespondent's parking lot.Superintendent Morgan informed Packard that any fur-3Packard's primary work area was in the gear lab, an enclosed room 24 feet wide by50 feet long, located adjacent to the gear department.There is a small office in thegear lab used by the gear department superintendent located on the right side of thegear lab immediately inside the door.Toward the rear and along the side and rearwalls of the gear lab are workbenches used by the gear lab employees.There is alsoa worktable in the center of the lab at the rear and a fluorescent light hangs over thisworktable.Employees in the gear lab customarily affix the charts they use in their workto the overhead fluorescent light.A person entering the gear lab door and looking to-ward the worktable and fluorescent light at the other end could see papers hanging fromthe light.The job of the gear lab inspectors is to check certain elements of gears broughtinto the lab by other gear department employees.Any discrepancies are then broughtto the attention of the foremen so that necessary changes can be made on thegeargrinders and cutters.Three employees worked in the gear lab on the night shift-Jerry Packard,Gil Sprecher,and Dick Vanderpool* Several employee witnesses called by General Counsel testified in general terms thaton occasion other employees(unnamed) had expressed dissatisfactionwith the wageincrease announced in November.5General Counsel'sExhibits Nos. 5(a) through 5(f).The caption on General Coun-sel'sExhibit No. 5(a) contains the phrase"John don't love me any more."GeneralCounsel's Exhibit No.5(c) contains the phrase"and we love you too." General Coun-sel'sExhibit No. 5(f)contains the phrase"My God John."Packard testified that thename "John"was the most common name that came to his mind and that is why heused that name on the captions.Packard denied that by using the name "John" heintended to refer to President John Buehler.Packard also denied that he was referringdirectly to Buehler when he wrote the captions"John don't love me anymore," "andwe love you too" on the cartoons. INDIANA GEAR WORKS407ther repetition of such conduct would result in "serious corrective action."Packardadmitted this incident in his testimony.Another matter discussed was a credit com-plaint on Packard (Respondent's Exhibit 1).Hurst haddiscussedthis complaintwith Packard when it was received, but Packard stated that at this time it was merelycalled an "employment verification."The management group further discussed inci-dents when Utility Foreman Dick Lee and Assistant Superintendent Charles McCartyhad warned Packard concerning the latter's unsatisfactory attitude and work 6 Inthis respect the record shows that about the time of the radio incident, Lee also had aconversation with Packard about cooperating with other employees.Lee stated thaton a subsequent occasion employee Feider complained to him about Packard's coop-eration, and that he then mentioned these matters to Foreman MorganFurther-more, in September 1964, Foreman McCarty had received a complaint from Day-Shift Gear Superintendent Kornmann to the effect that one of the night-shift gear labinspectors had been leaving sarcastic notes for the day-shift operators.McCartytraced the notes back to Packard, and warned him not to leave notes for day employ-ees which could be interpreted as being sarcastic.McCarty also talked to Packardat the same time concerning his attitude toward his fellow workers on the night shiftand the sarcastic manner in which he talked to other employees.During the latterpart of October 1964, after McCarty returned from his vacation, Gil Sprecher, anight-shift gear lab inspector, complained to McCarty that Packard was not doinghis share of the work.As a result of this complaint, McCarty talked with Feider, whoconfirmed that he had complained earlier about Packard to Lee. Feider also statedtoMcCarty, referring to Packard, that it was the first time in his opinion that theCompany had hired a clown to entertain the people.McCarty then reported theseconversations to Morgan, and they decided to observe Packard's performance to see ifany improvement was made.As a result of this discussion relating to Packard by Morgan, Kinney, Glassmeyer,and Hurst, it was then decided to call Charles McCarty, Packard's immediate super-visor.Kinney then read some of the cartoon captions to McCarty over the telephoneand also described the cartoons.McCarty informed Kinney that it "sounded likeJerry Packard," and that he had noticed some yellow scratch paper near Packard's toolbox.McCarty then informed Kinney that the Company should terminate Packard,and at this point it was decided that the total of Packard's conduct constituted goodcause for his discharge.?It also appears from this record that it is customary for the Company to notifythe shop committeeman if and when an employee in his department is to be termi-nated.However, the Company was not sure whether Jon Osborne-Packard's shopcommitteeman-would be working on November 14, and as a result the night-shiftchairman of the shop committee, Joe Jones, was called, and Jones then came to theplant about 3:30 p.m.Upon arrival Jones was shown the cartoons and he statedthat they looked "kind of slanderous" to him. Jones was then also given an opportu-nity to compare the handwriting of the captions with samples from Packard's person-nel file and he concluded that the writing was the same. Jones was then given a copyof the termination memo, and the incidents of prior misconduct were discussed withhim.After explanations of the reasons for discharge Jones did not question any fur-ther the decision to terminate Packard.He requested permission to sit in on thetermination conference and this was granted.As chairman of the shop committee,Jones stated that he probably could have appealed the discharge decision to the presi-dent of the Company, but he did not do so. Jones testified that he did not considerthat Packard was being unfairly treated.At theterminationconference Morgan first informed Packard that he thought theyknew each other well enough that if he (Packard) had a complaint he could come tohim and discuss it, or could discuss it with someone in the personnel office, and could6Dick Lee had replaced McCarty when the latter had been in the hospital during Juneand July 1964, and when he was on vacation during the first 2 weeks of October 1964The Company has a policy prohibiting employees from bringing radios into the plantexcept for special sports occasions.At some time during June or July, Packard broughta radio into the plant.Lee saw the radio and advised Packard of the Company's policyand told him he would have to remove the radio. Packard did so; however, the follow-ing weekend Packard again brought the radio back into the plant and Lee reprimandedPackard for having violated his instructions.Packard admitted bringing a radio intothe plant on one occasion and being told by Lee to remove it.7A termination memo was then prepared setting forth all of the various incidents ofmisconduct involving Packard (General Counsel's Exhibit 6). It was also decidedthat Packard would be terminated at 4 p in. that evening-tbe start of his shift-and thatMorgan, Hurst, and Kinney would be present at the termination conference. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot understand why Packard thought it was necessary to go to this extreme to makehis thoughts known.Morgan then showed Packard the cartoons and asked him ifhe had done this. Packard admitted that he had, but stated that he was not the onlyone involved. Joe Jones then asked Packard to give the names of others involvedand Packard replied that he would not. Packard was also asked whether he under-stood the wage increase and what it would mean to him. Packard was then handeda copy of the termination memo and told that he was being terminated. The onlyitem on the termination memo which Packard questioned was the first item-creditcomplaint.According to Joe Jones, a witness called by the General Counsel, Packardwas given adequate time to question any of the other statements concerning his pastconduct as listed on the termination memo. Shortly before the conference endedMorgan returned with Packard's toolbox, and on top of the box was a yellow scratchpad of the same size as the paper to which the cartoons had been affixed.8B.Contentions and conclusionsThe General Counsel mainly contends that Packard was discharged for engagingin protected concerted activity; that the Company had every opportunity to know thatPackard was not acting alone in seeking redress of the gear department's grievanceover the 2-cent-per-hour raise; and that Packard was acting in concert with otheremployees when the cartoons were prepared and posted.In respect to the cartoons the General Counsel specifically points out that a com-parison between General Counsel's Exhibits Nos. 3, 4-A, 4-B, and 5-A through F,reveals that they are not the product of the same person; and that no effort was madeby the Respondent to ascertain the identity of the other employees taking part in thisprotest despite the obvious differences and admitted doubts as to the authorship ofat least three of the cartoons.It should first be noted here that there was testimony showing that at various timesclippings and cartoons of a humorous nature relating to bowling, golf, and othersporting events are frequently posted by employees on different walls and bulletinboards in the plant, and there appears to be no company policy against such postings.However, Personnel Director Glassmeyer stated that he had never seen cartoonsposted in the plant of an insulting nature directed toward the president of the Com-pany as those involved in this proceeding.In my analysis of the factors surrounding the cartoons involved herein-it appearsto me that there is lacking sufficient evidence to show that Packard's action in prepar-ing and posting his captioned cartoons was for the object of initiating, or inducing,or preparing forgroupaction any activity about the amount of the wage increaseannounced by the Company. And, of course, it is well established by the Board andthe courts that this is a vital element for a finding of concerted activity. In fact,there is no testimony or any verbal assertions whatsoever that Packard's preparationand posting of his cartoons were in any manner even calculated to inducegroupaction by the employees to correct a grievance, and such as an "indispensable" pre-liminary step to employee self-organization.9Moreover, Packard himself freelyadmitted that he knew of no agreement among employees to present their complaintas a group to the Company, and further admitted that to his knowledge no one hadbeen selected to act as a spokesman in presenting such a complaint grievance on theRespondent's 1964 wage package.Therefore, it can be readily ascertained fromPackard's own testimony that he was not engaged in protected concerted activity.TheGeneral Counsel relies on the fact that two or three other employees in the labdepartment either helped Packard prepare the cartoons or made some of the cartoonsthemselves.However, even these circumstances do not necessarily convert theseefforts into protected concerted activity as to be such it must be activity lookingtoward group action, and in this case there is no convincing evidence in proof thereof.Certainly, there is no evidence that Packard had received any authority from theother employees to speak in their behalf, and the record contains Packard's ownadmission to the contrary, as aforestated. In total aspects of the factual picture pres-ent here-there is insufficient evidence to support a finding that Packard's activitiesinvolved any effort on his part to initiate or promote anygroupaction to do anythingabout the employees' complaints, and it must be deemed, therefore, to be an individualeffort and nothing more.As pointed out previously herein Packard had received aprior warning about his authorship and the leaving of sarcastic notes to day-shift8 Directly after Packard was discharged on November 14-Jon Osborn, Packard's owncommitteeman,as aforestated,was also given the reasons for the termination.8 SeeN.L.R.B.v.TheOfficeTowel Supply Company,Incorporated,201 F. 2d 8318, 841,setting aside 97 NLRB 449. INDIANA GEAR WORKS409employees, and in a meaningful sense the cartoons involved here were merely anextension of his own personal habits and characteristics which the previous warninghad failed to correct.loAdditional evidence in this record shows that the Company would consider itproper for an employee to make any complaint directly to his supervisor, and thento Glassmeyer in the personnel department, or to his shop committeeman or shopchairman, but there appears to be no requirement that complaints be channeledspecifically through the shop committee.Personnel Director Glassmeyer testifiedthat shortly after the November 1964 wage package was announced, the day-shiftshop committee raised a question about it.Conferences were then held and as aresult the Company made certain changes in its 1964 wage package 11 In point outthe above because it appears to me that this action and corrective measure shows thegood-faith intentions of the Company when it was met with rightful and purposefulemployees' concerted activities, and further shows that at least one sizeable numberof employees had successfully protested some aspect of the wage package when therewas legitimategroupdirection and participation in their concerted efforts-ratherthan some individual employee merely slinging personal vilifications against the pres-ident of the Company because of his own dislikes. It might be argued here that themere posting of the cartoons on the light fixture in the gear lab was activity that mustbe deemed sufficient to induce group action.However, from myobservationanddemeanorof Packard, along with the other factors here, I firmly believe that thisconduct was merely in satisfaction of his own personal whim or gratification, andthe carrying out of furtherhabitualsarcastic reflections against those he worked forand with.There is nothing substantial in this record to show otherwise.Even assuming, however, that Packard was engaged in concerted activity-it isnecessary to establish that at the time of the discharge the Company had knowledgeof such activity. In efforts to show such knowledge the General Counsel producedtestimony through four or five witnesses to the effect that some employees had con-versations with Foreman Russell Terrell in the gear lab sometime between the datethe annual package was announced and the date of Packard's discharge.The testi-mony as to the contents of this conversation was very vague.Apparently oneemployee had asked Terrell a question about the wage package and Terrell spent afew minutes explaining the package.Packard did not participate in the discussion.These witnesses for the General Counsel also testified about a conversation with ChiefInspector Ted Heiliger concerning the wage package.This conversation also tookplace in the gear lab sometime between the announcement of the package and Pack-ard's discharge.Heiliger testified that Packard had made the statement to him thatthe amount of the increase was less than expected.Heiliger then spent a few min-utes explaining the increase.Packard testified on direct examination that he had toldHeiliger that if the Company could not afford to give more, then it could keep his2 cents an hour.On what cross-examination Packard admitted that he could notremember what any particular person had said. In my analysis of this testimony itis noted that neither Heiliger nor Terrell was a supervisor or foreman of Packard, andthere is certainly no testimony whatsoever by any witness to show that Heiliger orTerrell had communicated the fact of the above conversations to the management per-sonnel (Morgan, Glassmeyer, Kinney, and Hurst), who made the actual decision toterminate Packard, as aforestated.Nothing that happened during either of the aboveepisodes could be construed as placing Respondent on notice that Packard was one ofa group of employees engaged in group action to do something about the amount ofthe wage increase.Furthermore, at the termination conference Foreman Morgan toldPackard that he was free to talk to supervisors over his complaints. Packard did notthen, or at any other time during this conference, state that he had ever registered anycomplaint over the matter with Terrell or Heiliger.At the start of the terminationconference, Packard was also asked to give the names of any other employees whowere involved in making the cartoons, but he declined to do so. In this respectthe Respondent's position is as follows:Respondent submits that under these circumstances, further inquiry was notreasonably called for, and that Packard's unsupported claim that others were"involved" was not sufficient to establish that at the time of the discharge,Respondent had knowledge of the concerted nature of the activity.Respondenthad no reason to believe that Packard's activity was for or on behalf of anyoneother than himself.10 Lloyd Fiscus testified that around Christmas time someone had put up a sign atthe entrance to the gear lab reading,"You are not entering fairyland."n Respondent's Exhibit 2. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDI agree,and as I have found even with the assumption that Packard was engaged inconcerted activity, there is insufficient evidence to show company knowledge of thisactivity at the time Packard was discharged.In addition to the above, it is also well-recognized law that an employee engaged inconcerted activity (assumingagain that Packard was so engaged and with knowledgeto the Company) loses the protection of the Act when he oversteps the bounds oflawful activity and engages in flagrant misconduct. InBettcher Manufacturing Cor-poration,76 NLRB 526, the Board stated in part as follows:A line exists beyond which an employee may not with impunity go, butthat line must be drawn between cases where employees engaged in concertedactivities exceed the bounds of lawful conductin a momentof animal exuber-ance or in a manner not activiated by improper notices, and those flagrant casesin which the misconduct is so violent or such serious character as to render theemployee unfit for further service.The evidence in this record shows that the cartoons prepared and posted by Packardwere pointedly aimed and directed at President Buehler, holding him up to contemptu-ous ridicule, and were insulting, sarcastic, and malicious, and showing a clear dis-loyalty to the company and indefensible by all accepted standards of conduct.Twoof the cartoons contained the proper name "John," General Counsel's Exhibits Nos.5(a) and (f), and to use a variation of the phrase "I love you," General Counsel'sExhibits Nos. 5(a) and (c). Packard denied that by using the name "John" or varia-tions of the phrase "I love you," he intended to refer to President John Buehler.How-ever, five witnesses testified that use of the word "John" was an obvious reference toJohn Buehler, and that use of the phrase "I love you" wasagain a clearcut referenceto John Buehler as this was a customary and widely known phrase used by him inverbal and written communications to employees.12 Furthermore, the malicious andderogatory nature of the cartoons prepared by Packard is self-apparent to anyoneseeing them.For instance, the caption on General Counsel's Exhibit No. 5(e)states,"I'll tell you where you can stick your 2 cents an hour!" Such a personalflagrantoutpouring of misconduct would most certainly have a serious and disruptive effecton any effective plant discipline, and most assuredly also rendered Packard's continuedservices with the Company useless.13In my analysis here this record shows that there were recognized channels for com-plaints of employees; that such channels had been used by a large number of employ-ees in registeringtheir group complaint about the wage package and a change wasthereafter made; that the Company through supervisors had advised employees aboutthe wage package; and that the Company hasno animuswhatsoever to employeeswho presented complaints through means not activated by improper and flagrantmisconduct.In a brief summary of the other reasons given for Packard's discharge, as afore-stated,it is pointedout that the only item Packard questioned on his terminationmemorandum was the reference to a credit inquiry. It is apparent from reading thisdocument that it dealt with some aspects of garnishment proceedings, and at the timeAssistantPersonnelDirector Hurst hadsome discussionwith Packard about it.14Athis terminationconferencePackard did not question any of the other matters on thememorandum, and the evidence in these respects show that Packard had beenwarned aboutbringing a radio intothe lab, warned against disobedience while drivingin the parking lot, warned about leaving sarcastic notes for day-shift employees, andwarned on two or threeoccasionsabout his uncooperative attitude or not doing hisshare of the work.15From merely these reasons and incidents it appears to be thatthe Company had good cause to terminate Packard even apart from his activitiesinvolving the cartoons.In concluding here I have no doubt that Morgan and McCarty were considerablyupset and annoyed by Packard's contentious attitude toward his work, and his con-tinuous lack of a cooperative spirit, and they undoubtedly seized upon Packard'scartoons as the final act in a rather long series of difficulties with him.The decision12 Examples of communications to employees by John Buehler are in evidence-andclose with the phrase, "I love you, John."13 SeeSocony Mobil Oil Company, Inc,153 NLRB 124414That credit complaints are considered serious offenses by Respondent is evidencedfrom General Counsel No. 10, which shows that of the 17 employees terminated by theCompany during the years 1963, 1964, and 1965 (to April 1), 4 were discharged forcredit complaints.15It is readily admitted that no written warnings were given to Packard even thoughthe Respondent's policy is aimed toward such a practice PENN CORK & CLOSURES, INC.411to discharge Packard may of course been hastened by thoughts that Packard was apotential agitator of certain imagination and ingenuity in the gear department, butevidence to support such a motivation is extremely tenuous. In fact, it exists almostexclusively, if not entirely so, upon an evaluation of the circumstances that the Com-pany had a comfortable and secured relationship with the shop committee, and didnot want it to be disturbed.However, the facts that must be relied on without merespeculation is that Packard was a dissenting element who objected to the wagepackage.Equally clear are the facts that his objections registered through thecartoons caused concern in their pointed direction and personal attack on PresidentBuehler.To my knowledge the Act does not protect malicious ridicule or flagrantmisconduct, nor activity to destroy plant discipline, nor does it protect the misconductof an employee who renders himself unfair for further service by his own individualdeeds.Moreover, the Company did not know that Packard was leading any group asopenly acknowledged in Packard's own testimony, and to put the frosting on the cake,so to speak, the night-shift chairman of the shop committee, Joe Jones, stated thatunder the particular circumstances involved in this discharge he did not feel thatPackard was unfairly treated.Neither do I. I conclude and find that on the recordpresented here a preponderance of the evidence does not support the complaint thatPackard was discharged in violation of Section 8 (a) (3) and (1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The allegations of the complaint that the Company has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (1) and (3) of theAct have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case,it is recommended that the complaint herein be dis-missed in its entirety.Penn Cork&Closures,Inc.andAlejandrinoVegaSustacheandDistrict Lodge No. 15 of the International Association of Ma-chinists,AFL-CIO,Party to the Contract.Case No. P9-CA-171.December 28,1965DECISION AND ORDERUpon charges duly filed on March 9, 1965, by Alejandrina VegaSustache, an individual, the General Counsel for the National LaborRelations Board, by the Regional Director for Region 29, issued acomplaint on June 22, 1965, against Penn Cork & Closures, Inc.,herein called the Respondent, alleging that it had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (1) and (2) of the National Labor RelationsAct, as amended. Copies of the complaint, the charge, and notice ofhearing were duly served upon the Respondent and upon DistrictLodge No. 15 of the International Association of Machinists, AFL-CIO, Party to the Contract, and upon the Charging Party.With respect to the unfair labor practices, the complaint alleged,in substance, that by continuing to deduct union membership duesunder employee checkoff authorizations following union deauthoriza-156 NLRB No. 39.